Title: To James Madison from Charles Stewart, 6 July 1817
From: Stewart, Charles
To: Madison, James


Dear SirMontpellier (New Jersey) July 6th. 1817
I have been honor’d by the receipt of your Excellencys letter & inclosures of the 30th Ulto.
I hasten to assure you, that whatever is in my power to serve the General Fayett or his friends, will be afforded with the greatest pleasure. If Mr. Deperron is desirous of embarking onbd. the Franklin as a passenger, he is most heartily welcom, and to everything my Cabin & personal attention, will enable me to afford. If he is desirous of serving the United States as a Volunteer and participating in the duties, it will then be only necessary for me to make the proper arrangements with my officers, and ask the permission of the Departmt. necessary to receive him. He will please make his election accordingly and communicate to me the result.
I cannot close this letter without assuring your Excellency how sensibly I feel and how highly I appreciate this additional instance of your friendship & favour, by placing it in my power to serve the General Fayette, to whom we all owe the highest obligations. Be pleased to present our best respects to your excellent lady, and we pray your acceptance of our best wishes with sentiments of the highest Respect & Esteem I have the honor to remain Your Excellencys most grateful & Obedt Servt.
Chs. Stewart
Inclosed you will receive the two letters.
